Citation Nr: 1624483	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-41 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to December 1971.  He served in the Reserves until June 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing before the Board in March 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The VLJ that the Veteran testified before is no longer a member of the Board.  In a December 2012 letter, the Board advised the Veteran that the VLJ from the March 2011 hearing was no longer employed at the Board and offered him the opportunity for a hearing before a new VLJ.  The Veteran responded in December 2012 that he did not want a new hearing.  

This claim was most recently before the Board in July 2015, and the Board denied service connection for bilateral hearing loss.  The Veteran appealed the July 2015 denial of bilateral hearing loss to the United States Court of Appeals for Veteran's Claims (Court).  In May 2016, the Court granted a joint motion for remand filed by representatives for both parties and vacated the Boards decision denying service connection for bilateral hearing loss.  The claim has been remanded to the Board for actions consistent with the terms of the May 2016 Joint Motion.  As such, this claim is once again before the Board for Appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that, pursuant to the May 2016 Joint Motion, additional development is necessary prior to the re-adjudication of the Veteran's appeals regarding service connection.  

The Veteran underwent a VA medical examination in March 2015 that the Court found to be inadequate because the examiner failed to fully address the causation of hearing loss or the Appellant's lay statements.  This resulted in a failure to follow the Board's remand instructions from a December 2014 decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Board is remanding this claim once again for a VA examination for an accurate and fully descriptive medical opinion on the etiology of the Veteran's hearing loss.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 38 C.F.R. § 4.1 (medical opinions must be "accurate and fully descriptive").  

In a November 1989 statement, the Veteran reported that he experienced a complete loss of hearing during service when was near a land mine that had been strategically detonated.  He reported that he experienced complete silence after this explosion.  

The Veteran's discharge examination did not demonstrate impaired hearing for VA purposes under 38 C.F.R. § 3.385.  However, the Veteran has since been diagnosed with bilateral sensorineural hearing loss.  

A VA opinion was obtained in June 2014.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of his military noise exposure because the Veteran's hearing was normal at separation and a comparison of induction and separation examinations indicated no significant change in hearing sensitivity.  This opinion was deemed by the Board to be inadequate because it was in direct contradiction to Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (service connection for hearing loss does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Specifically, the opinion provided did not contain a discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service and also failed to address the Veteran's contentions of in-service noise exposure.  Accordingly, another VA opinion is necessary.

The Joint Motion also found that the Board erred in failing to ensure that VA attempted to obtain records identified by the Veteran.  On remand, the AOJ should obtain records from the New Orleans VAMC beginning in 1975.

Accordingly, the case is REMANDED for the following action:

1.  Request all records from the New Orleans VAMC beginning in 1975. 

2.  After any records requested above have been obtained, obtain an addendum opinion, from an examiner different from the June 2014 examination, which addresses the likelihood of a relationship between the Veteran's bilateral hearing loss and his active military service.  No examination needs to be conducted, unless the examiner deems it necessary.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. 

Based on a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure.  

In forming this opinion, the examiner should discuss the causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by in-service noise exposure as opposed to some other cause.  

The examiner must also discuss the Veteran's report of noise exposure from training for night maneuvers, and having engaged the infiltration course when a strategically placed land mine discharged.

A complete rationale for all opinions is required. 

2.  After completing the above, adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

